otice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This communication is in response to the application filed on 04/09/2020. In which Claims 1-20 are presented for examination.
Drawings
The applicant’s drawings submitted on 04/09/2020 are acceptable for examination purposes. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US patent No. 10657227. This is a double patenting rejection since the conflicting claims have not yet been patented.
Claims 1-20 recite similar limitations as claims 1-20 of US No. 10657227 as follows: 
       Instant application
    US Application No. 10657227
    Claim 1 A method comprising: negotiating, by a content server and with a license server, a license associated with media content; receiving, by the content server and from a user device, a request to access the media content, wherein the request to access the media 
 
Claim 2. wherein determining to grant access to the media content comprises determining entitlements associated with the user account and pertaining to accessing media.  





Claim 3.
Claim 4.                                           Claim 5.                                           Claims 7-8.                                      Claims 9-14.

Claim 1. A method, comprising: pre-negotiating, between a content server and a license server, a license, the license pertaining to a media content; receiving, by an authentication server from a client, a request to establish a session, the request to establish a 

Claim 4.
Claim 5.
Claim 6.
Claim 10.
Claims 12-19.


The table above shows that, although the corresponding claims are directed to different statutory categories, the US patent No. 10657227 implemented on a computer would render the claims in the instant application obvious. 
	It is clearly obvious that the (US No. 10657227) substantially discloses the subject matter of claim 1 and 2 of the instant Application.
The Applicant merely broadens the scope of the instant application by deleting a few elements from the (US No 10657227).
This is a provisional obviousness-type double patenting rejection.
The claims 3-20 included in the statement of rejection but not specifically 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US patent No. 10,162,943. This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van U.S. Publication No. 20160198202 A1 in view of Nassar (U.S. Patent Application Publication 20140359709 A1).
As to claim 1, Van teaches a method comprising: negotiating, by a content server and with a license server, a license associated with media content (Van Pa. [0074]) [A DRM system may enable a content provider to distribute protected (encrypted) content and service providers (rights issuers) to issue DRM Licenses (Rights Objects) for the protected content]; receiving, by the content server and from a user device, a request to access the media content (Van Pa. [0032]) [a client configured for requesting and receiving encrypted segments from the network on the basis of said manifest file; and/or, a secure module, preferably a DRM module, configured for requesting a DRM server a right to access at least part of the encrypted segments and for receiving at least part of said key information from said DRM server or from said client], determining, by the content server and based on the indication of the session security mechanism, to grant access to the media content; and sending, by the content server and to the user device (Van Pa. [0141-0150]), a content grant comprising a content key, wherein the content key is embedded in a manifest associated with the media content (Van Pa. [0018]) [the manifest file comprises key information for enabling decryption of encrypted segments, wherein the key information is linked to the manifest file. As this key information is only provided to, and/or can only be used by a requesting content processing device when it is authorized to access the content, effective protection of segmented content defined in a manifest file is provided], and wherein the content key is based on the license (Van Pa. [0074]) [The license contains permissions and keys to "access" the protected content]  
It is noted that  Van does not appear explicitly disclose wherein the request to access 
However, Nassar discloses wherein the request to access the media content comprises an indication of a session security mechanism associated with a session between the user device and an authentication server associated with the content server (Nassar Pa. [0005-0006]) [authenticating a user account on the transferee endpoint, and receiving, from the transferee endpoint, input into the communication session, wherein the user account was used to initiate the communication session, and wherein the transferee endpoint acquired the identifiers for the communication session and the transferor endpoint from the transferor endpoint via a close-range communication connection] [0021] (A communication session server may perform an authentication of the second client device that requires the second client device to provide credentials associated with a user account)
Thus, before the effective filing date of the claimed invention, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Nassar to the protection system of Van would have yield predictable results and resulted in an improved system, namely, a system that would provide communication session server may perform an authentication of the second client that requires the second client to provide credentials associated with a user account. (Nassar abstract)

As to claim 2, the combination of Van and Nassar teaches wherein determining to grant access to the media content (Van Pa. [0017]) [said content access request is granted by said DRM server] comprises determining entitlements associated with the user account (Nassar Pa. [0003]) [provide credentials associated with a user account] and pertaining to accessing media (Van Pa. [0022]) [provides a digital rights management scheme (DRM) for segmented content items and delivery of segmented content protected by such DRM scheme wherein different segments in a segmented content item]  
Thus, before the effective filing date of the claimed invention, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Nassar to the protection system of Van would have yield predictable results and resulted in an improved system, namely, a system that would provide communication session server may perform an authentication of the second client that requires the second client to provide credentials associated with a user account. (Nassar abstract)

As to claim 3, Van teaches wherein establishing the session comprises one or more of the following: associating a security token with the session; establishing a session key; or negotiating a shared secret (Van Pa. [0110]) [encrypted segments may be shared by several "related" content collections so that there is no need to generate and store separate copies the segments forming a content collection]

As to claim 4, Van teaches wherein the determining to grant access to the media content further comprises determining that the security token, the session key, or the shared secret is valid (Van Pa. [0124]) [On the basis of the content ID, the DRM ID and/or further validation information (e.g. user- or device ID, password, tokens, etc.), the DRM server may check whether the license of the consumer is still valid]

As to claim 5, Van teaches wherein the determining to grant access to the media content further comprises evaluating a connection status (Van Pa. [0054]) [an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), an optical fiber, a portable compact disc read-only memory (CD-ROM)]

As to claim 6, Van teaches wherein the license is configured to limit a video playback of the media content according to a resolution or ad-insertion policy (Van Pa. [0087]) [Rights may provide access to content in order to play-back the content, record the content, store the content, forward or copy the content etc. In this application, the generic term "access" to content is used to describe the various rights that are possible]

As to claim 7, claim 7 recites the claimed that contain similar limitations as claim 1; therefore, it is rejected under the same rationale.

As to claims 9-8, claims 9-8 recite the claimed that contain similar limitations as claim 2; therefore, it is rejected under the same rationale.

As to claims 10-13, claims 10-13 recite the claimed that contain respectively similar limitations as claims 3-6, therefore, they are rejected under the same rationale.

As to claims 14-19, claims 14-19 recite the claimed that contain respectively similar limitations as claims 1-6, therefore, they are rejected under the same rationale.

As to claim 20, claim 20 recites the claimed that contain similar limitations as claim 9; therefore, it is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANS DESROSIERS/Primary Examiner, Art Unit 2491